Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    
        
            
                                
            
        
    

Parent Data17202930, filed 03/16/2021 is a continuation of 16677382, filed 11/07/2019 ,now U.S. Patent #1095639616677382 is a continuation of 15652897, filed 07/18/2017 ,now U.S. Patent #1047466315652897 Claims Priority from Provisional Application 62458264, filed 02/13/201715652897 Claims Priority from Provisional Application 62364617, filed 07/20/2016

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/165/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/474,663 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications direct to the same concept including executing the algorithm based on the dependency of first algorithm and second algorithm.  Patent 663 includes additional limitations notification of change in the value of field, feedback value corresponding to but different than database value, wherein generating the algorithm result comprises providing an input value to the first algorithm, and input value is one of an average of the database value and the feedback value, a weight average of the database value and the feedback value, or a time-dependent weight average of the database value and the feedback value.  Instant application also include dependency graph.  Therefore, one ordinary skill in the art to remove the additional limitation in 663 to arrive the same invention.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10/956,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications direct to the same concept including executing the algorithm based on the dependency of first algorithm and second algorithm.  Patent 663 includes additional limitations receiving a change notification indicating a change to a field of a data source, updating a database value of a first database in response to receiving the change notification.  Therefore, one ordinary skill in the art to remove the additional limitation in 663 to arrive the same invention.

Allowable Subject Matter
5.	Claims 1-19 will be allowed when applicant(s) have overcome the Obviousness Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 1 and 13, cited reference(s) Kim alone in the combination fails to disclose or suggest “receiving an algorithm evaluation request; identifying a dependency graph indicative of a first dependency of a first algorithm on one or more database values and of a second dependency of a second algorithm on the first algorithm based on the algorithm evaluation request; identifying, based on the dependency graph, the first algorithm and the second algorithm, wherein identifying the first algorithm and the second algorithm comprises: transmitting a request including an identifier corresponding to the one or more database values; and receiving an execution order in response to the request, the execution order indicating an order in which to execute the first algorithm and the second algorithm; and generating an algorithm result of the second algorithm by executing each of the first algorithm and the second algorithm in accordance with the execution order; and submitting the algorithm result as a response to the algorithm evaluation request.”
Dependent claims 2-12 and 14-19 are allowed under the same reason as to claims 1 and 13.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154